Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, “wherein the distal-end-portion body includes a pair of walls that includes wall surfaces facing each other, a standing base that is disposed in a space formed by the pair of walls and connected to the treatment tool outlet and that is rotationally moved between a standing position and a falling position, an observation window that is disposed on a flat surface inclined with respect to an axial direction of the distal-end-portion body on the distal end side of one wall of the pair of walls, a nozzle that is provided on the flat surface on one side of the observation window opposite to the space and ejects washing water to the observation window, and a fluid pipe line that is connected to the nozzle, and wherein the wall surface of the other wall of the pair of walls is positioned on an extension of an ejection direction of the washing water to be ejected from the nozzle.”
Kohno teaches an endoscope comprising: an insertion part (102) that includes a distal end and a proximal end (FIG. 1); a distal-end-portion body (114) that is provided on a distal end side of the insertion part and formed with a treatment tool outlet (172,174) from which a treatment tool is led out (para [0028]); and an ultrasound transducer (132) that is provided on a distal end side of the distal-end-portion body (FIG. 2 for example), wherein the distal-end-portion body includes a pair of walls that includes wall surfaces facing each other (walls of 172 in FIG. 2 for example), a standing base (170) that is disposed in a space formed by the pair of walls and connected to the treatment tool outlet (FIG. 4A) and that is rotationally moved between a standing position and a falling position (FIG. 4A), an observation window (150) that is disposed on a flat surface inclined with respect to an axial direction of the distal-end-portion body (FIG. 2,) on the distal end side of one wall of the pair of walls (FIG. 2), and a nozzle (152) that ejects washing water to the observation window.  However, Kohno does not teach the wall surface of the other of the pair of walls being positioned on an extension of an ejection direction of the washing water to be ejected from the nozzle.  Therefore Kohno does not meet all of the limitations of the current claim.

Claim 1 allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species a-f, as set forth in the Office action mailed on 03/30/2020, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795